PER CURIAM.
Through an Anders1 brief, Gregory Edward Miller appeals a final order revoking his probation, adjudicating him guilty of one count of burglary and one count of grand theft, and sentencing him to two five year concurrent terms. After reviewing the brief and the record on appeal, we find no error in the order revoking probation.
In the judgment, appellant was ordered to pay $10 pursuant to section 960.20, Florida Statutes (1981) (Crimes Compensation Trust Fund), and $2 pursuant to section 943.25(4), Florida Statutes (1981) (Law Enforcement Training and Correctional Officer Training Trust Fund). Appellant, an insolvent, was not given adequate notice of the assessment of these costs nor the full opportunity to object to the assessment. The assessment was not appropriate and is hereby stricken. Jenkins v. State, 444 So.2d 947 (Fla.1984); Kerney v. State, 445 So.2d 381 (Fla. 2d DCA 1984). Our decision is without prejudice to the state to tax these costs in accordance with the procedure outlined in Jenkins.
In all other respects, the judgment and sentences are affirmed.
GRIMES, A.C.J., and CAMPBELL and LEHAN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).